Name: Commission Regulation (EEC) No 644/82 of 19 March 1982 fixing, for the period from 1 April to 10 July 1982, the Community offer price for tomatoes applicable with regard to Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 3 . 82No L 76/16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 644/82 of 19 March 1982 fixing, for the period from 1 April to 10 July 1982, die Community offer price for tomatoes applicable with regard to Greece production throughout the year or during a part of the year and which correspond to quality category I and to set conditions in respect of packaging ; whereas the average rate for each representative market is to be drawn up disregarding rates which may be considered excessively high or low compared with the normal fluctuations recorded on the said market ; Whereas, up to 10 July, tomatoes produced in the Community of Nine are grown mainly under glass ; whereas the Community offer price for this period of the marketing year must therefore be fixed for a product of that type ; whereas Greek tomatoes during the same period will have been grown in the open ; whereas, although such tomatoes may be classed in Class I, their quality and price are not comparable with those of products grown under glass ; whereas the prices for tomatoes not grown under glass should therefore be adjusted by a conversion factor ; Whereas application of the abovementioned criteria results in fixing the Community offer prices for toma ­ toes for the period 1 April to 10 July 1982 at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vege ­ tables, the general rules for implementing the 1979 Act of Accession ^), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism on import into the Community of Nine, for fruit and vegetables coming from Greece for which an institutional price is fixed ; Whereas, in accordance with Article 75 (2) (a) of the Act of Accession a Community offer price is to be calculated annually, on the one hand, on the basis of the arithmetical average of producer prices of each Member State of the Community of Nine, increased by the transport and packaging costs borne by the products from the areas of production up to the repre ­ sentative centres of Community consumption and, on the other hand, taking into account the trend of production costs in the fruit and vegetables sector ; whereas the said producer prices are to correspond to an average of the price quotations recorded over three years prior to fixing the Community offer price ; whereas, however, the annual Community offer price may not exceed the level of the reference price applied vis-d-vis third countries, this Community offer price being reduced by 6 % at the time of the second move toward price alignment referred to in Article 59 of the Act ; Whereas, in order to take account of seasonal price variations, the marketing year should be split into several periods and a Community offer price fixed for each such period ; Whereas, by virtue of Article 3 of Regulation (EEC) No 10/81 , the rates used to calculate production prices are those recorded for an indigenous product whose trade characteristics are defined, on the representative market or markets within the production zones where the rates are lowest, for the products or varieties which represent a substantial proportion of marketable HAS ADOPTED THIS REGULATION : Article 1 1 . For the period from 1 April to 10 July 1982, the Community offer price for tomatoes (subheading 07.01 M of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I, of all sizes, shall be as follows : April : 158-39 May : 114-48 1 June to 10 July : 78-17 2. For the purpose of calculating the Greek offer price, the prices for tomatoes not produced under glass shall be multiplied :  for April, by a conversion factor of 1-80,  for May, by a conversion factor of 1-70,  from 1 June to 10 July by a conversion factor of 1-65. Article 2 (') OJ No L 1 , 1 . 1 . 1981 , p. 17. This Regulation shall enter into force on 1 April 1982. 20. 3 . 82 Official Journal of the European Communities No L 76/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1982. For the Commission Poul DALSAGER Member of the Commission